DETAILED ACTION

Status of Application
	This action is in reply to the amendment and response filed on August 22, 2022.
	Claim 1 has been amended. 
	Claims 3 and 7-30 have been canceled. 
Claims 1, 2, and 4-6 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 1, 2, and 4-6 (renumbered as 1-5) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Babitch et al., U.S. Patent Application Publication No. 2012/0191614 A1. Babitch teaches a system for improving transaction security based on location information. A transaction between two devices is allowed when the identifications and locations of the devices are validated.
Another of the closest prior art references of record is Lidzborski, U.S. Patent No. 8,863,243. Lidzborski teaches a device that determines a current location and approves an access request if the request and the current location correspond to a familiar usage pattern. 
Another of the closest prior art references of record is Hirson et al., U.S. Patent Application Publication No. 2011/0143711 A1. Hirson teaches an invention for improving security of payment transactions via mobile communications. See paragraph 0175 (“In some embodiments, the interchange (101) stores historical location information for past transactions, including the locations of the user terminal (111) and/or the locations of the mobile phone (117), and compares the current location information with the historical location information to determine the risk score for the current payment request. In some embodiments, the historical location information is stored in association with the Mobile Station International Subscriber Directory Number (MSISDN) of the mobile phone (117). In some embodiments, the interchange (101) may further obtain location information related to mobile phone (117) from social networking websites, such as Facebook.RTM., in an automated way.”).
Another of the closest prior art references of record is Linoff, Gordon S. and Michael Berry. “Taking a Random Sample on Amazon Redshift,” Data Miners Blog. (Feb. 26, 2014). Linoff teaches using a seed to get a different, repeatable sample of data.  
Another of the closest prior art references of record is Zhang, Feng, Aron Kondoro, and Sead Muftic. “Location-Based Authentication and Authorization Using Smart Phones,” 2012 IEEE 11th International Conference on Trust, Security and Privacy in Computing and Communications, (2012), pp. 1285-1292. Zhang teaches the use of smart phones for location-based authentication and authorization. 
	Claims 1, 2, and 4-6 (renumbered as 1-5) are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features and concepts that on their own would be known in the art and disclosed in the above references, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. The combination of limitations is not obvious. Therefore, the claims are novel and non-obvious.
Regarding 35 U.S.C. 101, the rejection has been withdrawn. The process of claim 1 involves a transaction server and a mobile device. The technology in claim 1 cannot be separated from the abstract idea because the location of the mobile device is what is being determined and used. When the claim is viewed as a whole, the claimed process cannot be performed without the mobile device. Claim 1 provides a technology based solution for identifying a mobile device associated with a request for a secure transaction. The technology is doing more than just applying a computer to implement an abstract idea because it’s the technology itself that is being located and analyzed. The claims are doing more than generally linking the use of the judicial exception to a particular technological environment.  Additionally, the claims are eligible because the combination of additional elements of the independent claims integrate the abstract idea into a practical application and provide an ordered combination. Therefore, the claims are eligible. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Howe et al., U.S. Patent Application Publication No. 2013/0290119 A1. The geolocation of the cell phone is compared with the geolocation of the merchant in order to confirm that the card holder is at the merchant location. 
Karaoguz, U.S. Patent Application Publication Number 2005/0071671 A1. This reference teaches location-based transaction authentication of a wireless terminal
Ashfield et al., U.S. Patent Application Publication Number 2010/0024017 A1. This reference teaches location-based authentication of online transactions using a mobile device. The location of the mobile device is compared with pre-stored locations in order to approve or reject a transaction. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698